Citation Nr: 0732071	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-33 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the claims.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket in accord with 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c).

The Board acknowledges that not all of the veteran's service 
medical records are available, and that they may have been 
destroyed in a fire.  In such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's current hearing loss and tinnitus are 
causally related to active service.


CONCLUSION OF LAW

Service connection is not warranted for hearing loss and/or 
tinnitus.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by letters dated in 
November 2005 and March 2006, both of which were clearly 
prior to the May 2006 rating decision that is the subject of 
this appeal.  Taken together, these letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, a subsequent letter dated in June 2006 included the 
specific information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The Board has 
already acknowledged that not all of the veteran's service 
medical records are available, and that they may have been 
destroyed in a fire.  Further, the Board acknowledges that 
the veteran submitted an NA Form 13055 in April 2006, and 
that his representative has contended that this case must be 
remanded in order to make an attempt to reconstruct these 
records.  However, the only information provided by the 
veteran on the NA Form 13055 was the organization to which he 
was assigned; he did not indicate that he received any 
medical treatment during service, to include for the claimed 
hearing loss and/or tinnitus.  Therefore, the Board finds 
that he has not provided sufficient information by which an 
attempt can be made to reconstruct his service medical 
records, and, accordingly, no such development is required in 
this case.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a "one-way street."  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.).  

The Board also observes that the veteran has had the 
opportunity to present evidence and argument in support of 
his claims.  As part of his October 2006 Substantive Appeal, 
he indicated that he did not want a Board hearing in 
conjunction with this case.  Moreover, he was accorded a VA 
medical examination with respect to this case in April 2006.  
Although the veteran's representative has criticized the 
adequacy of this examination, the Board finds that its 
findings are sufficient for a full and fair adjudication of 
this case.  Consequently, the Board concludes that the duty 
to assist has been fulfilled.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board reiterates that as the veteran's complete service 
medical records are unavailable, it has a heightened duty to 
explain its findings and conclusions. Cuevas, supra; O'Hare, 
supra.  However, the case law does not lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Moreover, there is no presumption, either in favor 
of the claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(wherein the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley, 5 Vet. 
App. at 157.  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
at 160.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hearing loss and tinnitus.

The veteran essentially contends that he currently has 
hearing loss and tinnitus due to in-service noise exposure.  
As his service records confirm he served in artillery, his 
account of this in-service noise exposure is conceded.  
Further, the competent medical evidence, including a July 
2004 private audiogram report and the April 2006 VA 
audiological examination, reflect he has a current hearing 
loss disability as defined by 38 C.F.R. § 3.385.  He has also 
been diagnosed with tinnitus.  Nevertheless, as detailed 
below, the preponderance of the competent medical evidence is 
against finding that these current disabilities are causally 
related to his active service.

The only service medical record that appears to be on file is 
the veteran's October 1954 separation examination.  However, 
there was no indication of any hearing problems, to include 
tinnitus, at this examination.  For example, his ears were 
clinically evaluated as normal, and his hearing was found to 
be 15/15 for both ears on whispered and spoken voice testing.  
Granted, the April 2006 VA audiological examiner did state 
that these results to did not rule-out hearing loss, but the 
Board cannot ignore the fact that there was no indication of 
either of the claimed disabilities at the time of separation 
from service.

The Board further observes that there are no competent 
medical findings of either a hearing loss disability or 
tinnitus until many years after the veteran's discharge from 
service.  For example, the first competent medical evidence 
indicating hearing loss appears to be the July 2004 private 
audiogram report.  The first indication of tinnitus appears 
to be treatment records dated in 2005, although the veteran 
indicated at the April 2006 VA examination that he could not 
remember the exact date or circumstances of its onset.  In 
either event, the first competent medical evidence of either 
disability appears to have been made approximately 50 years 
after his separation from service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board also observes that no competent medical opinion is 
of record which relates either the hearing loss and/or 
tinnitus to the veteran's period of active service.  In fact, 
the April 2006 VA audiological examination found that 
considering the time delay of the veteran waiting over 50 
years to file a claim for hearing loss, the audiometric 
configuration, and the contribution from aging, the examiner 
could not be 50 percent or more certain that the veteran's 
hearing loss resulted during military service.  In addition, 
the examiner opined that it was not as likely as not tinnitus 
resulted from acoustic trauma during military service.  As 
the examiner's opinion was based upon both an evaluation and 
review of the veteran's claims folder, the Board finds that 
it was based upon an adequate foundation.

The veteran's representative has criticized the findings of 
the April 2006 VA examiner, to include in an August 2007 
statement, because it indicated a lack of medical information 
as supporting rationale for the opinion.  Specifically, the 
fact the veteran did not file a claim for hearing loss for 50 
years.  However, as already noted, the Court has indicated 
that the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense, supra; Maxson, supra; Forshey, 
supra.  Thus, the examiner's opinion is consistent with this 
case law.  Moreover, the Board reiterates that no competent 
medical evidence is of record which supports the veteran's 
claims.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's current appellate 
claims.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in reaching the decision in the instant case.  
See generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


